         Case 1:17-cv-02989-AT Document 997 Filed 11/02/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 DONNA CURLING, et al.,                     :
                                            :
                                            :
       Plaintiffs,                          :
                                            :
 v.                                         :         CIVIL ACTION NO.
                                            :         1:17-cv-2989-AT
 BRAD RAFFENSPERGER, et al.,                :
                                            :
                                            :
       Defendants.                          :

                                        ORDER

      This matter is before the Court on the Joint Discovery Statement of Plaintiffs

Coalition for Good Governance, William Digges III, Laura Digges, Ricardo Davis and

Megan Missett and the Fulton County Defendants regarding the Plaintiffs’ Rule 34

Request for inspection.

      Plaintiffs seek an order directing the Fulton County Defendants to permit Plaintiffs

to undertake the following activities on Election Day, November 3, 2020:

      A. Observe and photograph the polling place operation of the voting system

equipment in a manner that does not disrupt the voting activity;

      B. Observe the check-in process and photograph the operation of electronic

pollbooks, including having visual access to the display screens in a manner that does not

disrupt polling place workflow;

      C. Observe and photograph preparation and installation of voting equipment prior

to opening of the polls, including any equipment testing; and,
         Case 1:17-cv-02989-AT Document 997 Filed 11/02/20 Page 2 of 3




       D. Observe the absentee mail ballot processing and scanning operations, having

visual access to workstation monitors and equipment display screens, including public

counters and status and error messages (at this time, without photography because

Plaintiffs inadvertently failed to formally request it).

(Doc. 996 at 2.)

       Plaintiffs’ Rule 34 Request was served on the Fulton County Defendants on

October 14, 2020. The Court appreciates that Plaintiffs attempted to confer with the

Fulton County Defendants over what appears to be one or two weeks and meanwhile

secured statewide poll watcher status or observer status for some representatives. Finally,

after having received no affirmative response from Fulton County over the last two weeks,

Plaintiffs brought this dispute to the Court, filing the Joint Statement at 2:55 p.m. in the

afternoon the day before polls open at 7:00 a.m. on Election Day. While the Court

understands Plaintiffs’ concerns and that the Coalition has worked out broader

arrangements in the past, it is simply too late for the Court to jump into the fray at this

very late juncture in a moment on the immediate eve of the election. The Fulton County

Defendants shall respect the rights of any of the individuals duly designated as poll

watchers under O.C.G.A. § 21-2-408 to observe the election processes and take notes of

their observations. The Court is not prepared to grant access to poll watchers beyond that

provided by O.C.G.A. § 21-2-408 at this time. Plaintiffs may renew their Rule 34 Request

sufficiently in advance of any scheduled runoff elections.




                                              2
 Case 1:17-cv-02989-AT Document 997 Filed 11/02/20 Page 3 of 3




IT IS SO ORDERED this 2nd day of November, 2020.



                            _____________________________
                            Amy Totenberg
                            United States District Judge




                              3
